Citation Nr: 0031274	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus.  

2.  Entitlement to service connection for claimed swollen 
lymph nodes.  

3.  Entitlement to service connection for rashes, fatigue, 
night sweats, muscle twitches, joint swelling, shortness of 
breath, blurred vision, vomiting, diarrhea and headaches, 
claimed as symptoms of an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active duty from August 1983 to June 1987 and 
March 1988 to August 1991, to include service in Southwest 
Asia from March to June 1991.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in February 1999.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

A review of the record shows that service medical records for 
the veteran's initial period of active duty and records of 
any medical treatment after October 1997 are not present in 
the claims folder.  On remand, the RO should make an attempt 
to secure copies of the service medical records from the 
veteran's first period of active duty and to obtain all 
pertinent treatment records regarding the veteran's claimed 
disorders.  

The Board notes that the medical records on file list some of 
the veteran's claimed symptoms as being associated with 
hypertension or his diagnoses of diabetes mellitus in October 
1994.  Additionally, some of these symptoms were found to 
have no specific etiology.  The RO should schedule the 
veteran for a comprehensive VA examination to determine 
whether the veteran is suffering from symptoms of an 
undiagnosed illness related to his service during the Persian 
Gulf War.  

In addition, the Board notes that, since the medical records 
on file do not show that the veteran has a chronic problem 
with swollen lymph nodes or that the claimed diabetes 
mellitus is related to his periods of service, the veteran 
should asked to submit competent evidence to support his lay 
assertions that he is suffering from current disability as 
the result of injury or illness during active duty.   

Accordingly, in light of the foregoing, the Board is 
REMANDING this case for the following actions:

1.  The RO should take appropriate steps 
to secure copies of service medical 
records from the veteran's first period 
of active duty.  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims 
for service connection for symptoms of 
fatigue.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have rendered him medical attention for 
the claimed diabetes mellitus, swollen 
lymph nodes, rashes, fatigue, night 
sweats, muscle twitches, joint swelling, 
shortness of breath, blurred vision, 
vomiting, diarrhea and headaches.  When 
the veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.   The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

3.  Then, the veteran should be afforded 
a VA examination in order to determine 
the nature and likely etiology of the 
claimed rashes, fatigue, night sweats, 
muscle twitches, joint swelling, 
shortness of breath, blurred vision, 
vomiting, diarrhea and headaches.  All 
indicated testing should be done in this 
regard.  The claims folder and a copy of 
this REMAND must be made available to and 
be reviewed by the examiner(s) prior to 
these examination.  (a)  The examiner(s) 
should note and detail the veteran's 
reported symptoms relating to each of his 
complaints regarding these symptoms.  (b)  
The examiner(s) should determine if there 
are any objective medical indications 
that the veteran is suffering from the 
reported symptom(s).  (c)  If there are 
objective indications that the veteran is 
suffering symptoms of rashes, fatigue, 
night sweats, muscle twitches, joint 
swelling, shortness of breath, blurred 
vision, vomiting, diarrhea and/or 
headaches, the examiner(s) should note 
whether it is at least as likely as not 
that the manifestations are attributable 
to a known diagnostic disability or 
disabilities.  In so doing, the 
examiner(s) should rectify his or her 
conclusions with those of the VA 
examiners who performed the prior 
examinations.  If any of the 
manifestations cannot be attributed to a 
clinically diagnosed illness, the 
examiner(s) should be asked to determine 
if there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the veteran's 
departure from service during the Gulf 
War or that the illness was the result of 
the veteran's abuse of alcohol or drugs.  
(d)  All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner(s) disagree 
with any medical opinions contained in 
the claims file, the reasons for the 
disagreement should be set forth in 
detail.   

4.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should review the veteran's claims 
in light of any evidence submitted since 
the last supplemental statement of the 
case (SSOC) in February 1999.  The RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


